Citation Nr: 0413804	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-03 578A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1981 to April 1984.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Board notes that it must assess whether it has 
jurisdictional authority over a claim prior to addressing the 
merits of that claim.  Marsh v. West, 11 Vet. App. 468 
(1998).  This authority extends to multiple questions, 
including whether a substantive appeal is adequate and 
timely.  38 C.F.R. § 20.101(d) (2003).  In this case, on 
initial review of the claims file, it appeared that the 
veteran had not filed a timely substantive appeal with regard 
to the issue now before the Board.  However, for the reasons 
that follow, on further review of the claims file, the Board 
finds otherwise.  

The RO initially denied the veteran entitlement to service 
connection for a left shoulder disorder in a rating decision 
dated May 2000.  The RO notified the veteran of that decision 
the same month.  In July 2000, the RO received the veteran's 
notice of disagreement.  The RO then issued a statement of 
the case on April 23, 2001, which indicated that the veteran 
should file the enclosed VA Form 9 to perfect his appeal.  
According to these facts, this document should have been 
filed by June 23, 2001, to be considered a timely filed 
substantive appeal.  See 38 C.F.R. § 20.302(b) (2003).  

On the same date, however, the RO also issued a rating 
decision again denying the veteran entitlement to service 
connection for a left shoulder disorder.  In a letter 
notifying the veteran of this decision, the RO indicated that 
he had one year, during which to appeal this decision.  In 
April 2002, within the time period allotted, the veteran 
filed a written statement indicating that he wanted service 
connection for a left shoulder disability.  Given that 
Congress created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant," see Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002), and because the RO 
sent the veteran conflicting information regarding the time 
limit for filing an appeal, the Board believes that this 
document can be construed as a timely substantive appeal with 
regard to the issue now before the Board.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding his claim.

2.  The veteran does not currently have a left shoulder 
disorder.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a left shoulder disorder.

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issue currently on appeal to the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court has also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

The RO initially denied the veteran's claim in a rating 
decision dated May 2000.  Thereafter, in a letter dated 
December 2000, the RO notified the veteran of the change in 
the law.  The RO also notified the veteran of the evidence 
needed to substantiate his claim for service connection, 
including evidence relating current health problems to an in-
service injury or illness, and of VA's newly expanded duties 
to notify and assist.  The RO indicated that it was 
developing the veteran's claim pursuant to the latter duty 
and would assist the veteran in obtaining and developing the 
outstanding evidence, including VA medical records.  The RO 
indicated that the veteran should contact all pertinent 
private providers and request copies of their treatment 
records.  The RO explained that if the veteran wished the RO 
to obtain such records, he should sign the enclosed forms 
authorizing the release of those records.

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, the VCAA notice informed the veteran 
of the evidence needed to support his claims.  It also 
indicated that VA would assist the veteran in obtaining all 
outstanding evidence, but that in the meantime, the veteran 
should submit any pertinent evidence he had to support his 
claim.  In addition, in rating decisions dated May 2000 and 
April 2001, letters notifying the veteran of those decisions, 
a statement of the case issued in April 2001, a letter dated 
October 2002, and a supplemental statement of the case issued 
in December 2003, the RO notified the veteran of the reasons 
for which his claim had been denied, the evidence it had 
requested in support of his claim, and the evidence it had 
considered in denying that claim, and provided him the 
regulations pertinent to his claim, including those governing 
VA's duties to notify and assist.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VA believes that the Court's 
decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the aggregate VA met the content notification requirements 
of the VCAA.  Moreover, the Court, in Pelegrini, supra at 
422, left open the possibility that any error in the timing 
of a VCAA notice may be non-prejudicial to a claimant.  The 
Court raised concerns as to whether timing defects might 
nullify the purpose of the notice by requiring a claimant to 
overcome an adverse decision.

The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This seems to be an 
inappropriate result and not a reasonable construction of 
section 5103(a).  In this case, there is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, in reviewing determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
AOJ initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, at 422.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the claim, any error 
in not providing a single notice to the appellant covering 
all content requirements, or any error in timing, is harmless 
error.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim for 
service connection, including service medical records and VA 
treatment records.  VA also conducted medical inquiry in an 
effort to substantiate the veteran's claim.  38 U.S.C.A.§ 
5103A(d) (West 2002).  Specifically, VA afforded the veteran 
a VA spine examination in January 2003, during which an 
examiner evaluated all of the veteran's musculoskeletal 
complaints, including those related to his left wrist and 
forearm.  The veteran linked multiple complaints to his 
injury in service; however, during the examination, he 
expressed no complaints associated with his left shoulder.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  In considering 
this, the Board notes that in a June 2002 response to a 
notice letter from the RO in April 2002, the veteran reported 
that except for a scheduled MRI he had no additional private 
or VA records to submit other than the ones he had previously 
identified.  The RO has obtained the VA treatment records and 
during the January 2003 VA examination it was noted that his 
MRI was normal.  There appears to be no additional evidence 
to obtain.  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
the record is ready for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for a left shoulder 
disorder that allegedly developed as a result of an in-
service fall from a helicopter onto a concrete floor in a 
hangar.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

As previously indicated, the veteran had active service from 
April 1981 to April 1984.  His service medical records 
reflect that, as alleged, during that time period, he 
sustained a 12-foot fall from a helicopter onto his 
outstretched hands.  While receiving treatment for residuals 
of that fall, he complained of left wrist and left elbow, but 
not left shoulder, pain.  During the remainder of service, he 
did not complain of, or receive treatment for, any left 
shoulder problems.  On separation examination conducted in 
February 1984, the veteran did not express any complaints 
related to his left shoulder and the examiner noted no 
abnormalities of the upper extremities.  The upper 
extremities were described as normal on clinical evaluation. 

Following discharge, the veteran received VA treatment and 
underwent VA examinations for various medical complaints.  
During treatment visits and examinations, the veteran rarely 
complained of left shoulder pain, but no examiner attributed 
that pain to a left shoulder disorder.   

Specifically, during VA general medical, special orthopedic, 
and spine examinations conducted in June 1984, June 1986, 
September 1988, April 1994, and September 1996, the veteran 
complained of residuals of the in-service fall, but did not 
mention any left shoulder symptomatology.  Examiners did not 
diagnose any left shoulder disorder.  

During VA outpatient visits in November 1984 and April 1985, 
the veteran reported, in part, pain between his shoulder 
blades and in his left arm, including the shoulder, and 
numbness in his left arm.  Again, however, examiners did not 
diagnose any left shoulder disorder.  X-rays of the left 
shoulder conducted in November 1994 were negative.  

During a VA outpatient treatment visit in December 2001, the 
veteran reported pain and an inability to move his left 
shoulder.  The examiner noted a normal shoulder joint 
examination with no deformity or palpable tenderness and no 
limitation of motion.  The examiner noted that the veteran 
was tender along the trapezius muscle and diagnosed trapezius 
muscle pain with no evidence of rotator cuff syndrome.

During a VA outpatient treatment visit in May 2002, the 
veteran again complained of left shoulder pain and an 
examiner diagnosed probable torn rotator cuff.  However, 
during a subsequent visit in August 2002, based on the same 
complaints and a normal musculoskeletal examination of the 
shoulders, a doctor diagnosed an old history of left shoulder 
pain.

Finally, as previously indicated, in January 2003, the 
veteran underwent a VA spine examination.  During that 
examination, he reported multiple musculoskeletal complaints, 
including some associated with his left wrist and left 
forearm.  The veteran reported having an MRI in June 2002, 
and the examiner noted that it was normal.  The veteran did 
not report any left shoulder problems, the examiner did not 
diagnose a left shoulder disorder and noted no history of any 
radicular nerve root symptoms in the upper extremities.

The preponderance of the evidence is clearly against the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder.  To merit an award of service 
connection under 38 U.S.C.A. § 1131, the veteran must submit 
competent evidence establishing the existence of a present 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the veteran has 
submitted no evidence, other than his own assertions, 
indicating that he currently has a left shoulder disorder.  
While the veteran can report having complaints of pain, these 
assertions are not sufficient to diagnosis a current 
disability.  The veteran, having no medical expertise, is not 
considered competent to diagnose a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  The 
veteran also has submitted no evidence establishing that 
arthritis of the left shoulder manifested to a compensable 
degree within a year of the veteran's discharge from service.  
The evidence against the veteran's claim includes his service 
medical records which are negative for a shoulder injury or 
disease and numerous post service medical reports reflecting 
that the veteran does not have a current left shoulder 
disability that is related to service. 

Based on the foregoing, the Board concludes that the veteran 
does not have a left shoulder disorder that was incurred in 
or aggravated by service, may be presumed to have been so 
incurred or is shown to be related to any event of service 
origin.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim and the claim must be 
denied. 


ORDER

Service connection for a left shoulder disorder is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



